Citation Nr: 1301880	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a sinus disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran served in the National Guard with the following documented periods of service:  January to June 2002 for initial active duty training (IADT); December 2002 for 2 days of active duty; December 2002 to January 2004 for active duty; and August 2004 to January 2005 for active duty.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in part, denied service connection for a sinus condition.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a sinus disability.  He specifically claims that he developed a sinus disability during his last period of active duty service from August 2004 to January 2005.  

In an October 2012 Board Remand, the Board ordered that the Veteran be given the opportunity to provide additional records in support of his claim for service connection for a sinus disability.  The Veteran was to be asked for additional information regarding the dates of his National Guard Service and any additional treatment records pertaining to his sinus disability.  

In October 2012, the AMC sent a correspondence to the Veteran requesting this evidence.  On review, however, it appears that during the course of the appeal, the Veteran has moved and the Veteran has been provided with supplemental statements of the case and duty to assist letters to various addresses.  Based on the available record, the Veteran's present address is unclear and it is possible that the Veteran never received the October 2012 correspondence at all.  

In accordance with its duties to notify and assist, the AMC must make further efforts to determine the Veteran's present address and follow the mandates of the October 2012 remand, requesting information for any and all additional treatment records.

The Veteran was afforded a VA examination in October 2008.  The VA examiner, in part, stated that he was unable to make a better determination as to the etiology of the Veteran's symptoms due to the lack of available evidence.  Should additional evidence be obtained once the Veteran is properly contacted, the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's present address.

2.  Have the Veteran confirm the dates of his total periods of National Guard Service, not just the periods of active duty and ADT already verified.  Then, if the evidence suggests that there are additional National Guard service treatment records which are not already of record, obtain complete copies of the Veteran's service treatment records from the service department or the appropriate depository of records.  

3.  Tell the Veteran to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed sinus disability since 2004.  Subsequently, and after securing the proper authorizations where necessary, make arrangements in order to obtain all the records of treatment from all the sources listed which are not already on file.  The Board is particularly interested in obtaining all records and reports related to his nasal and sinus surgeries conducted in: May or June 2004, 2006, and February 2008, as well as the records related to the evaluation and prescription of sinus medication reported on his 2005 service department examination form.  The RO must also obtain all the records of any treatment at VA facilities which are not already on file.  

4. Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  If, and only if, the Veteran provides or the AMC obtains additional information pertaining to the Veteran's sinus symptoms, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a sinus disability is related to or was aggravated by active duty service. 

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The claims folder must be made available to the examiner for review.

6.  Following the above, review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


